Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 06/14/2022, have been entered and made of record.

Claims 1-32 are pending with claims 1-4, 6, 8-11, 13, 15, 16, 18, 20, 21, 23, 25, and 27-30 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 06/14/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Double Patenting

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent Application No. 16/234222.  Per Applicant’s request, this provisional rejection will be addressed when the instant claim is in condition of allowance. See Remarks, p. 11 of 15.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase in the claim “a fluorescence source that pulses a fluorescence excitation wavelength … from about 770nm to about 795nm” is understood literally as “a fluorescence material emits excitation wavelength”. In light of Specification [US 2019/0191976: para. 0055] and in the field of fluorescence imaging, it is understood that a fluorescence material absorbs (not pulsing) excitation wavelength. Therefore the limitation “a fluorescence source that pulses a fluorescence excitation wavelength …” renders indefinite. For compact prosecution, in light of the Specification [US 2019/0191976: para. 0055] the limitation is construed to be “a fluorescence  that  absorbs a fluorescence excitation wavelength … from about 770nm to about 795nm”.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following claim limitations are not explicitly disclosed in the specification: “a fluorescence source that pulses a fluorescence excitation wavelength …”. The Specification [US 2019/0191976: para. 0055-0057] discloses one or more reagents (i.e. a fluorescence source) fluoresce (i.e. pulses fluorescence relaxation emission, not excitation wavelength) when absorbing an excitation wavelength between 770 nm and 790 nm.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-10, 15, 20 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1 provided in IDS filed 03/26/2019]

Regarding claim 1, Wang meets the claim limitations as follows:
An endoscopic system [Fig. 13-15] for use in a light deficient environment comprising: 
one or more image sensors [Fig. 13: ‘The endoscope camera 220’; Fig. 14: ‘the CCD camera at the distal tip of the endoscope 324] each comprising a pixel array [Fig. 2; col. 10, ll. 32-40: ‘The CCD or other imaging device 40 … can have’ an array of ’30,000 pixel elements’] that detects electromagnetic radiation;

a light engine (e.g. UV laser 200 and XE Arc Lamp 224; Hg Arc Lamp 302 and XE Lamp 352) [Fig. 13, 14] comprising a plurality of sources of electromagnetic radiation (e.g. UV laser 200 and XE Arc Lamp 224; Hg Arc Lamp 302 and XE Lamp 352) [Fig. 13, 14], wherein the plurality of sources comprises: 

a visible source (e.g. XE Arc Lamp 224; or Hg Arc Lamp 302 (the ‘red path 314’) and XE Lamp 352) [col. 26, ll. 20-25; col. 27, ll. 10-15: ‘the visible-reference light pulse’] that pulses a visible wavelength of electromagnetic radiation [Fig. 14C: red pulse; col. 26, ll. 20-25: ‘tissue-illumination pulses in two separate wavelength bands’; col. 27, ll. 11-12: ‘the visible-reference light pulse’; Fig. 14A: ‘current pulser 348’]; and

a fluorescence source (i.e. an excitation source UV 302. See the claim interpretation presented in the rejection under 35 USC 112 (b) mentioned above) [col. 26, ll. 15-30] that pulses a fluorescence excitation wavelength of electromagnetic radiation within a waveband from about 770 nm to about 795 nm [col. 26, ll. 15-30: near-ultraviolet (365nm)]; 

a waveguide (i.e. channel ‘214’ or ‘216’) [Fig. 13, 14A; col. 25, ll. 60-67] transmitting one or more pulses of electromagnetic radiation from the light engine to a distal tip of an endoscope (i.e. ‘208’) [Fig. 13, 14A]; and
a controller [Fig. 13, 14A: computer & video processor] in communication with the image sensor and the light engine, wherein the controller instructs the light engine to cycle (e.g. ‘regulating the excitation light intensity’) [Fig. 14C: discloses the synchronization of video/PLL; col. 21, ll. 60-67; col. 27, ll. 55-68; col. 28] the visible source and the fluorescence source in a pulse cycle pattern;

wherein the visible source cycles on and off to pulse the visible wavelength of
electromagnetic radiation [Fig 14C; col. 27, ll. 54-67: show ‘the rotating shutter … designed to provide pulsed illumination light’, i.e. the UV path 312 and the red path 314. The red is on during a blanking period of Fluorescence and Reference Image readout] during a blanking period of the one or more image sensor during which the one or more image sensors is not reading out data from the pixel array; and 
wherein the fluorescence source cycles on and off to pulse the fluorescence excitation wavelength of electromagnetic radiation [Fig 14C; col. 27, ll. 54-67: show ‘the rotating shutter … designed to provide pulsed illumination light’, i.e. the UV path 312 and the red path 314. The UV is on during a blanking period of Fluorescence and Reference Image readout]during the blanking period of the one or more image sensor during which the one or more image sensors is not reading out data from the pixel array.
Wang does not disclose explicitly the following claim limitations (emphasis added):
a fluorescence source (i.e. an excitation source. See the claim interpretation presented in the rejection under 35 USC 112 (b) mentioned above) that pulses a fluorescence excitation wavelength of electromagnetic radiation within a waveband from about 770 nm to about 795 nm; 
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
a fluorescence source (i.e. an excitation source. See the claim interpretation presented in the rejection under 35 USC 112 (b) mentioned above) that pulses a fluorescence excitation wavelength of electromagnetic radiation within a waveband from about 770 nm to about 795 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected] that causes a reagent to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the one or more pulses of electromagnetic radiation.
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 2, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the system further comprises a filter [Fig. 14A; col. 9, ll. 45-55: ‘the emission was collected by a series of barrier filters with cut-off wavelengths of 420, 475, … and 610 nm’; col. 11, ll. 9-15; col. 22, ll. 15-20; col. 27, ll. 20-25] that blocks the fluorescence excitation wavelength of electromagnetic radiation (i.e. the ‘UV-excitation light’) within the waveband from about 770 nm to about 795 nm (i.e. wavelength filters 308 and 310) [Fig. 14A, col. 27, ll. 10-15: ‘The UV filter 308’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
a filter that blocks fluorescence excitation wavelength of electromagnetic radiation within the waveband from about 770 nm to about 795 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
a filter that blocks fluorescence excitation wavelength of electromagnetic radiation within the waveband from about 770 nm to about 795 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 3, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 2, further comprising a lens assembly [Fig. 1, 12, 13: a lens 204; col. 2, col 7, ll. 45-50: ‘objective lens’], wherein the filter is located on an optical element of the lens assembly (i.e. wavelength filters 308 and 310), such that the filter blocks the fluorescence excitation wavelength of electromagnetic radiation from radiating the pixel array [Fig. 14A; col. 9, ll. 45-55; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands, one between 480 and 520nm and the other  … greater than 630nm’. Note: the fluorescence has 460, 600 and 680nm outside the filter range of excitation wavelength: 350nm and 420nm (col. 2, ll. 50-55)].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 8, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array detects (i.e. processes) a fluorescence relaxation wavelength (i.e. ‘The fluorescence image signal’) and outputs data for generating fluorescence exposure frame, and wherein the fluorescence exposure frame comprises data for locating one or more critical structures in a human body [Fig. 13-15; col. 4: ‘These tumors’; col. 26, ll. 1-10: ‘The fluorescence image signal 234 is processed’; ‘its information on the state of the observed tissue’].


Regarding claim 9, Wang meets the claim limitations as follows: 
The endoscopic system of claim 8, wherein the critical structures in the human body comprise one of a nerve, a ureter, a blood vessel, an artery [col. 10, ll. 45-50: ‘artery’], a blood flow [col. 5, ll. 10-15], and a tumor [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’].


Regarding claim 10, Wang meets the claim limitations as follows: 
The endoscopic system of claim 8, wherein the one or more critical structures in the human body comprise cancer cells [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’; col. 3, ll. 59-65: ‘Colorectal cancer’], and wherein the fluorescence relaxation wavelength detected by the pixel array is released by a fluorophore [col. 7, ll. 42-45: ‘The tissue components which produce fluorescence are known as fluorophores’] that fluoresces when exposed to the fluorescence excitation wavelength.


Regarding claim 15, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the light engine further comprises an illumination source that generates one or more pulses of electromagnetic radiation at a wavelength of 370 nm to 420 nm [col. 2, ll. 50-55: ‘the preferred range for fluorescence excitation is between 350nm and 420nm; col. 8, ll. 1-5: ‘a pulsed nitrogen-pumped dye laser delivered 370 nm excitation’].


Regarding claim 20, Wang meets the claim limitations set forth in claim 1. 
Wang does not disclose explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the light engine further comprises an illumination source that generates one or more pulses of electromagnetic radiation at a wavelength of 600 nm to 670 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the light engine further comprises an illumination source that generates one or more pulses of electromagnetic radiation at a wavelength of 600 nm to 670 nm [para. 0030: ‘the exciting light of a wavelength of about 600nm’].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 29, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a lens assembly, wherein the lens assembly comprises an electromagnetic radiation filter (i.e. wavelength filters 308 and 310) [Fig. 14A].


Claims 4-5, 11-12, 16-17, 21-22, and 31 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022]

Regarding claim 4, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array [col. 10, ll. 35-40: ‘an intensified CCD array’]  detects the electromagnetic radiation to generate a plurality of exposure frames, and wherein the plurality of exposure frames correspond with a plurality of pulses emitted by the light engine, and wherein one or more of the plurality of exposure frames [col. 1, ll. 65-68: ‘collect the fluorescence image, display it’; col. 12, ll. 45-52: ‘A frame grabber 78 digitizes the fluorescence and white light images’; ‘displays the pseudo-color overlay’] are displayed to a user as a single image on a display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein the plurality of exposure frames correspond with a plurality of pulses emitted by the light engine; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the plurality of exposure frames correspond with a plurality of pulses emitted by the light engine [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 5, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 4, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 11, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the light engine emits a plurality of pulses of electromagnetic radiation (e.g. UV laser 200 and XE Arc Lamp 224; Hg Arc Lamp 302 and XE Lamp 352) [Fig. 13, 14: red pulse; col. 26, ll. 20-25: ‘tissue-illumination pulses in two separate wavelength bands’; col. 27, ll. 11-12: ‘the visible-reference light pulse’; Fig. 14A: ‘current pulser 348’], wherein the controller causes the image sensor to read out an exposure frame [Fig. 14C: fluorescence image readout and reference image readout] in response to each of the plurality of  pulses of electromagnetic radiation emitted by the light engine, and wherein one or more of the plurality of exposure frames are displayed to a user as a single image on a display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein the controller causes the image sensor to read out an exposure frame in response to each of the plurality of  pulses of electromagnetic radiation emitted by the light engine; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the controller causes the image sensor to read out an exposure frame in response to each of the plurality of  pulses of electromagnetic radiation emitted by the light engine [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071]; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 12, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 11, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 16, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 15, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on a display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 17, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 16, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 21, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 20, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on a display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 22, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 21, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 31, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 13: monitor ‘242’] created by the image sensor; wherein one or more exposure frames is fed to a corresponding system (i.e. ‘computers’) that will provide location of critical tissue structures (i.e. ‘diseased regions’) [col. 4, ll. 55-65: ‘If sufficient information is present on the fluorescence, computers can be used to determine the presence and location of diseased regions in real-time’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.



Claims 6, 25-28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Tsujita et al. (“Tsujita”) [US 2002/0138008 A1]


Regarding claim 6, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate a plurality of exposure frames [col. 12, ll. 20-25: ‘produce fluorescence images in 3 frames’; col. 20, ll. 30-35: ‘Fluorescence images from each RGB frame can be captured’], and wherein two or more of the plurality of  more exposure frames are displayed to a user as an overlay image on the display [Wang: col. 12, ll. 20-50: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein one or more exposure frames are displayed to a user as an overlay image on the display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein one or more exposure frames are displayed to a user as an overlay image on the display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 25, Wang in view of Yoneya meets the claim limitations set forth in claim 1.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the light engine further comprises a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the light engine further comprises a polarization filter [para. 0011]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 26, Wang in view of Yoneya and Blanquart and meets the claim limitations set forth in claim 25.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 23, wherein the polarization filter is located in a path of the electromagnetic radiation.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the polarization filter is located in a path of the electromagnetic radiation [para. 0011]; 
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 27, Wang in view of Yoneya meets the claim limitations set forth in claim 26 as follows:
The endoscopic system of claim 26, wherein the polarization filter is located at a proximal end of the endoscope (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 28, Wang in view of Yoneya meets the claim limitations set forth in claim 26 as follows:
The endoscopic system of claim 26, wherein the polarization filter is located at the distal end of the endoscope (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the polarization filter is located at the distal end of the endoscope.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the polarization filter is located at the distal end of the endoscope [para. 0011]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 30, Wang in view of Yoneya meets the claim limitations set forth in claim 1.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the lens assembly comprises a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the lens assembly comprises a polarization filter [para. 0011]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Tsujita et al. (“Tsujita”) [US 2002/0138008 A1] and Blanquart et al. (“Blanquart”) [US 2014/0163319 A1]

Regarding claim 7, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya nor Tsujita discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 6, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya, Tsujita and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Tsujita and Blanquart as motivation to include color bit width of 12 as a design choice.


Claims 13-14, 18-19, 23-24 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1] and Tsujita et al. (“Tsujita”) [US 2002/0138008 A1]


Regarding claim 13, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation emitted by the light engine results in an exposure frame created by the image sensor; and wherein two or more exposure frames are displayed to a user as an overlay image on a display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation emitted by the light engine results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation emitted by the light engine results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
wherein two or more exposure frames are displayed to a user as an overlay image on a display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein two or more exposure frames are displayed to a user as an overlay image on a display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 14, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 13, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 18, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 15, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein two or more exposure frames are displayed to a user as an overlay image on the display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
wherein two or more exposure frames are displayed to a user as an overlay image on the display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein two or more exposure frames are displayed to a user as an overlay image on the display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 19, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 18, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 23, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 20, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein two or more exposure frames are displayed to a user as an overlay image on a display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
wherein two or more exposure frames are displayed to a user as an overlay image on a display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein two or more exposure frames are displayed to a user as an overlay image on a display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 24, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 23, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 32, Wang meets the claim limitations as follows:
The endoscopic system of claim 31, wherein the location of critical structures [Fig. 4: shows Florescence Excitation Area is overlaid on White Image Area; para. 0007: ‘fluorescent reagents may provide a unique view of a body cavity that highlights certain tissues, structures, or conditions …’] is received by the endoscopic system and overlaid on a display [col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay], wherein the critical structures are encoded to any color (i.e. ‘pseudo-color overlay) [col. 10, ll. 45-50; col. 12, ll. 20-25; col. 12, ll. 45-50: ‘the image processing algorithm’] selected by either an algorithm or a user.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein the location of critical structures is received by the endoscopic system and overlaid on a display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the location of critical structures is received by the endoscopic system and overlaid on a display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’]; 
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488